Exhibit Filing pursuant to Rule425 under the Securities Act of 1933, as amended Deemed filed under Rule 14a-6 under the Securities Exchange Act of 1934, as amended Filer: Alpha Natural Resources, Inc. Subject Company: Foundation Coal Holdings, Inc. Commission File Number: 333-159801 JOINT PRESS RELEASE Alpha Natural Resources and Foundation Coal Holdings Set Record Dates and Meeting Dates for Proposed Merger; Notice of Conversion Right for Alpha Convertible Senior Notes due 2015 ABINGDON, Va. and LINTHICUM HEIGHTS, Md. – June 18, 2009 – Alpha Natural Resources, Inc. (NYSE: ANR)andFoundation Coal Holdings, Inc. (NYSE: FCL) announced today that the close of business on June 25, 2009 is the record date for determining the holders of common stock that will be entitled to notice of and to vote at the companies’ respective special meetings of stockholders regarding the proposed merger of Alpha and Foundation and any adjournment of the special meetings.The companies also announced that their respective special meetings of stockholders will be held on July 31, 2009.If the Alpha and Foundation stockholders approve the proposed merger at their respective special meetings, then, subject to the prior expiration or early termination of the waiting periods applicable to the consummation of the merger under the Hart-Scott-Rodino Antitrust Improvements Act of 1976 and other customary closing conditions, Alpha and Foundation expect to close the merger promptly after the special meetings on July 31, As a result of the proposed merger, Alpha’s Convertible Senior Notes due 2015 (the “Notes”) will be convertible beginning today, and will remain convertible through the 30th day after the effective date of the merger. Prior to the effective time of the merger, each $1,000 principal amount of the Notes may be exchanged for cash and/or shares of common stock of Alpha based on a conversion rate of 18.2962 shares per $1,000 principal amount of
